USCA11 Case: 20-13703     Date Filed: 06/28/2021    Page: 1 of 5



                                                       [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-13703
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 4:13-cr-00008-RH-CAS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff - Appellee,

                                      versus

KARIM MUHAMMAD,
a.k.a. Darryl Fredericks
a.k.a. Darryl Fredrick
a.k.a. Sedrick Lamon Clark
a.k.a. Money,

                                                            Defendant - Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        ________________________

                                (June 28, 2021)
            USCA11 Case: 20-13703          Date Filed: 06/28/2021   Page: 2 of 5



Before JILL PRYOR, NEWSOM and ANDERSON, Circuit Judges.

PER CURIAM:

      Karim Muhammad, a federal prisoner proceeding pro se, appeals the district

court’s denial of his motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A). After careful consideration, we affirm.

                                               I.

      In 2013, Muhammad pled guilty to possession of a firearm by a convicted

felon in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). In his plea agreement,

Muhammad acknowledged that because of prior convictions, he was subject to a

15-year mandatory-minimum sentence under the Armed Career Criminal Act

(“ACCA”). See 18 U.S.C. § 924(e). The district court imposed a sentence of 180

months’ imprisonment.

      In 2020, Muhammad filed a motion for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A). He argued that extraordinary and compelling

circumstances warranted a sentence reduction because if he had been sentenced

after the First Step Act of 20181 went into effect, he would not have been classified

as an armed career criminal under § 924(e) and no mandatory minimum would

have applied. He asserted that the First Step Act narrowed the list of predicate

offenses that subjected a criminal defendant to an enhanced sentence under the


      1
          Pub. L. No. 115-391, 132 Stat. 5194 (2018).
                                                2
          USCA11 Case: 20-13703       Date Filed: 06/28/2021   Page: 3 of 5



ACCA. Muhammad also asserted that extraordinary and compelling

circumstances existed because he had been rehabilitated while in prison.

      The district court denied the motion for compassionate release. The court

rejected Muhammad’s argument that if he had been sentenced after the First Step

Act went into effect he would have not been subject to a mandatory minimum

under ACCA. The court explained that the First Step Act narrowed the list of

offenses that triggered mandatory minimums for controlled substances offenses

under 21 U.S.C. § 841 but made no similar change to the list of predicate offenses

that triggered a mandatory minimum under ACCA. As a result, Muhammad would

have been subject to a 15-year mandatory minimum even if the First Step Act had

been in effect at the time of his sentencing.

      The court determined it had no discretion to reduce Muhammad’s sentence

because there were no extraordinary or compelling circumstances present. The

court further stated that even if it had discretion to reduce Muhammad’s sentence,

it would not do so. Muhammad filed a motion for reconsideration, which the court

denied.

      This is Muhammad’s appeal.

                                          II.

      We review de novo a district court’s determination that a defendant is not

eligible for a § 3582(c) sentence reduction. See United States v. Bryant, 996 F.3d


                                           3
          USCA11 Case: 20-13703        Date Filed: 06/28/2021    Page: 4 of 5



1243, 1251 (11th Cir. 2021). We liberally construe pro se filings. Jones v. Fla.

Parole Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015).

                                          III.

      A district court has no inherent authority to modify a sentence and “may do

so only when authorized by a statute or rule.” United States v. Puentes, 803 F.3d

597, 605–06 (11th Cir. 2015); see 18 U.S.C. § 3582(c). Section 3582(c) permits a

district court to reduce a prisoner’s sentence in certain circumstances. In this case,

Muhammad sought a sentence reduction based on § 3582(c)(1)(A)(i). For a

prisoner to be eligible for a sentence reduction under this provision, a district court

must find, among other things, that “extraordinary and compelling reasons”

warrant the reduction. 18 U.S.C. § 3582(c)(1)(A)(i); see Bryant, 996 F.3d at 1254.

      Muhammad argues that the district court erred when it determined that

extraordinary and compelling circumstances were not present in his case. But our

precedent forecloses his argument.

      In Bryant, we held that “extraordinary and compelling reasons” are limited

to those reasons listed in the Sentencing Commission’s policy statement found in

United States Sentencing Guideline § 1B1.13. Bryant, 996 F.3d at 1262. Section

1B1.13 lists four extraordinary and compelling reasons: the medical condition of

the defendant, the age of the defendant, family circumstances, and other reasons.




                                           4
          USCA11 Case: 20-13703      Date Filed: 06/28/2021   Page: 5 of 5



U.S.S.G. § 1B1.13 cmt. n.1. We held that “other reasons” are limited to those

determined by the Bureau of Prisons, not by courts. See Bryant, 996 F.3d at 1263.

      Muhammad does not argue that one of the extraordinary and compelling

reasons listed in section 1B1.13 or that one of the “other reasons” determined by

the Bureau of Prisons applies here. Id. We therefore cannot say the district court

erred in concluding that Muhammad was ineligible for a sentence reduction.

      AFFIRMED.




                                         5